TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00152-CV



                                   Markus A. Green, Appellant

                                                  v.

                                     Douglas Beeson, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-07-000797, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Markus A. Green, who is presently incarcerated, filed a pro se notice of appeal

challenging the trial court’s order denying his motion requesting a bench warrant to be present at a

hearing on appellee Douglas Beeson’s application for writ of garnishment. Because we lack

jurisdiction over such an appeal, we must dismiss it for want of jurisdiction.

               The record shows that in 2004, Beeson obtained a default judgment against Green for

unpaid legal services stemming from his representation of Green in a criminal proceeding. The 2004

order directed Green to open a checking account with Bank of America, N.A., and to authorize

Beeson to withdraw $800 per month until the debt was satisfied. A trial on the merits of Beeson’s

garnishment application was scheduled for March 17, 2008. Green petitioned the trial court for writ

of habeas corpus ad testificandum, by which he requested the court to issue a bench warrant allowing

him to be present at the trial. The trial court denied this request, noting in its order that Green had

been present “by telephone.” The trial court granted Beeson’s application, ordering that the writ
issue, that the maximum value of funds to be garnished not exceed $15,627, and that the garnishee,

Bank of America, N.A., not pay or deliver any funds to Green pending further orders of the court.

The record does not show that Green filed a notice of appeal from the order granting Beeson’s

application for writ of garnishment.

                After Green filed his notice of appeal of the trial court’s order denying his request for

bench warrant, the clerk of this Court wrote the parties advising them that it appeared a final,

appealable order had not been entered and directing Green to file a response showing grounds for

continuing his appeal. Green’s response does not demonstrate a basis for exercising this Court’s

jurisdiction.

                Although an appellant may complain of a trial court’s denial of his request for a bench

warrant in an appeal from a final order, see, e.g., In re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003)

(reviewing denial of request for bench warrant under abuse-of-discretion standard), a ruling on a

motion for bench warrant is itself not a final, appealable order, see Lebourney v. Long,

No. 11-08-00204-CV, 2008 Tex. App. LEXIS 6688 (Tex. App.—Eastland Sept. 4, 2008, no pet.).

The appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 15, 2009



                                                   2